Citation Nr: 0838570	
Decision Date: 11/07/08    Archive Date: 11/18/08

DOCKET NO.  07-22 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death.


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1971 to March 
1978, and from January 1991 to October 1991.  The appellant 
seeks benefits as the veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2006 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that declined 
to reopen the appellant's previously denied claim of 
entitlement to service connection for the cause of the 
veteran's death.


FINDINGS OF FACT

1.  The claim for service connection for the cause of the 
veteran's death was previously denied in a July 2004 Board 
decision.  The appellant did not appeal the decision.

2.  Evidence received since the July 2004 decision is 
cumulative or redundant, does not relate to an unestablished 
fact necessary to substantiate the claim, and does not raise 
a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The July 2004 Board decision that denied the claim for 
service connection for the cause of the veteran's death is 
final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. 
§§ 3.104(a), 3.160(d), 20.302, 20.1103 (2008).

2.  New and material evidence has not been received to reopen 
a claim for service connection for the cause of the veteran's 
death.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. 
§ 3.156 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Although the RO found that new and material evidence 
sufficient to reopen the claim had not been submitted, the 
Board must consider the question of whether new and material 
evidence has been received because it goes to the Board's 
jurisdiction to reach the underlying claims and adjudicate 
the claims de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001).  If the Board finds that no such evidence has 
been offered, that is where the analysis must end.  Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

In a July 2004 decision, the Board denied the appellant's 
claim for service connection for the cause of the veteran's 
death.  A finally adjudicated claim is an application which 
has been allowed or disallowed by the agency of original 
jurisdiction, the action having become final by the 
expiration of one year after the date of notice of an award 
or disallowance, or by denial on appellate review, whichever 
is the earlier.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.160(d), 20.302, 20.1103 (2008).  Thus, the decision 
became final because the appellant did not file a timely 
appeal.

The claim of entitlement to service connection for the cause 
of the veteran's death may be reopened if new and material 
evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 
(1991).  The appellant filed this application to reopen her 
claim in May 2006.  New evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with the previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2008).  In determining whether 
evidence is new and material, the credibility of the new 
evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 
(1992).

The evidence before VA at the time of the prior final 
decision consisted of post-service medical records showing 
that in September 1998 the veteran died as a result of 
hypertensive cardiomyopathy.  The Board found that there was 
no evidence that the veteran's cause of death was related to 
his period of active service, including as a result of 
exposure to Agent Orange or service in the Persian Gulf, and 
the claim was denied.  

In support of her application to reopen the claim, the 
appellant submitted additional personal statements wherein 
she alleges that she is entitled to service connection for 
the cause of the veteran's death.  In these statements, she 
reiterates her belief that the veteran died either as a 
result of exposure to Agent Orange, or as a result of his 
service in the Persian Gulf.  She submitted no additional 
clinical evidence in support of her claim.

The Board finds that new and material evidence sufficient to 
reopen the claim has not been received.  The appellant's 
statements are new but not material.  The appellant, as a 
layperson without ostensible medical expertise, is not 
competent to provide a diagnosis or opine on a matter 
requiring knowledge of medical principles.  Bostain v. West, 
11 Vet. App. 124 (1998); Espiritu v. Derwinski, 2 Vet. App. 
492 (1992); Routen v. Brown, 10 Vet. App. 183 (1997) 
(layperson is generally not capable of opining on matters 
requiring medical knowledge).  Additionally, the appellant's 
statements are mainly cumulative of those considered at the 
time of the last final decision on this issue.

Although the appellant has submitted new evidence that was 
not before the Board in July 2004, the new evidence is not 
material to the claim and does not warrant reopening of the 
previously denied claim.  In light of the evidence, it is the 
determination of the Board that new and material evidence has 
not been submitted.  The new evidence does not show that the 
veteran's cause of death was related to his period of active 
service.  The evidence shows that the veteran died as a 
result of hypertensive cardiomyopathy approximately seven 
years following his separation from service with the United 
States Army Reserve.  Therefore, the new evidence is not 
material.  Thus, the claim for service connection for the 
cause of the veteran's death is not reopened and the benefits 
sought on appeal remain denied.  

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2008).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  The RO issued a VCAA notice letter 
prior to initially adjudicating the claim, the preferred 
sequence.  Id.  

Here, VA sent correspondence in July 2006; a rating decision 
in August 2006; and a statement of the case in June 2007.  
These documents discussed specific evidence, the particular 
legal requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  
Additionally, at the time of the prior final denial of the 
claim in July 2004, VA informed the appellant that her claim 
was denied because she had failed to submit evidence that 
demonstrated that the cause of the veteran's death was 
related to his period of active service.  This communication, 
in addition to the above correspondence, satisfied the notice 
requirements as defined in Kent v. Nicholson, 20 Vet. App. 1 
(2006).  The Board finds that any defect with regard to the 
timing or content of the notice to the appellant is harmless 
because of the thorough and informative notices provided 
throughout the adjudication and because the appellant had a 
meaningful opportunity to participate effectively in the 
processing of the claim with an adjudication of the claim by 
the RO subsequent to receipt of the required notice.  There 
has been no prejudice to the appellant, and any defect in the 
timing or content of the notices has not affected the 
fairness of the adjudication.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006) (specifically declining to address 
harmless error doctrine); see also Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  Thus, VA has satisfied its duty to 
notify the appellant and had satisfied that duty prior to the 
final adjudication in the October 2007 supplemental statement 
of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional unobtained  relevant, available 
evidence.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.


ORDER

Service connection for the cause of the veteran's death 
remains denied because new and material evidence has not been 
received to reopen the claim.

___________________________________________
D. M. Ames
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


